            Case 1:20-cr-00468-RMB Document 39
                                            38 Filed 12/28/20 Page 1 of 2


                                                                                         305 Madison Avenue


Clayman & LLP
                                                                                         New York, NY 10165
                                                                                             T: 212-922-1080

Rosenberg
                                                                                             F: 212-949-8255

                                                                                            Wayne E. Gosnell
                                                                                                      Partner
                                                                                          gosnell@clayro.com


                                                         December 28, 2020

   Judge Richard M. Berman
   Southern District of New York
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, NY 10007-1312

                          RE:    United States v. Robert Hadden, 20 Cr. 468 (RMB)

   Dear Judge Berman:

          We are temporary counsel to Robert Hadden. We write following (1) this Court’s
   Decision & Order dated December 23, 2020; (2) Clayman & Rosenberg LLP’s Letter Motion
   dated December 24, 2020; and (3) this Court’s December 26, 2020 Order rejecting Clayman &
   Rosenberg LLP’s Letter Motion.

           Pursuant to the December 26 Order, Clayman & Rosenberg LLP will be filing a motion
   that addresses its status as counsel to Mr. Hadden in this matter and Mr. Hadden’s application for
   court-appointed counsel. We propose the following briefing schedule: our motion due Monday,
   January 4, 2021; Government response (if any) due Thursday, January 7, 2021; our reply (if any)
   due Saturday, January 9, 2021.

           In light of the proposed briefing schedule set forth above, we also request that this Court
   stay that portion of its December 23 Decision & Order that requires Clayman & Rosenberg LLP
   to submit to the court redacted copies of Mr. Hadden’s financial affidavit until the motion has
   been decided by this Court.

          We have conferred with the government and they do not object to our requests.

Defendant's proposed motion is acceptable with           Respectfully submitted,
two modifications: (1) no stay of redactions;
and (2) Government response to Defendant's               Wayne E. Gosnell, Jr.
motion is not optional.                                  Isabelle Kirshner
                                                         Clayman & Rosenberg LLP
                                                         305 Madison Avenue, Suite 650
                                                         New York, New York 10165
                                                         Counsel for Robert Hadden

      12/28/2020
         Case 1:20-cr-00468-RMB Document 39
                                         38 Filed 12/28/20 Page 2 of 2




cc by ECF:
       Jessica Lonergan
       Maureen Comey
       Lara Pomerantz
